DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2016/167602 A1, refer to English equivalent US 2018/0053974 A1).
Regarding claim 1, Lee discloses a washer for a secondary battery (Title, Abstract) comprising: 
a film layer (polymer film layer 11 [0030], Fig. 1a-1b), and 
an adhesive layer on at least one surface of the film layer (adhesion layer 12 formed on one side of the film layer [0030], Fig. 1a-1b), wherein 
the adhesive layer includes an adhesive component and an indicator component (adhesion layer contains an adhesive component and an indicator component [0030], Fig. 1a-1b), and
the indicator component is fat-soluble (indicator component which experiences color change upon contact with the electrolyte and is not limited to a specific component [0042], preferable to use methyl orange, methyl red, etc. as an indicator component which exhibits distinct reactivity for the electrolyte within the acidity range [0043]; some indicator components listed in paragraphs [0042]-[0043] such as methyl red are fat/organic-soluble).
Regarding claim 4, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the adhesive layer includes the indicator component in an amount of 0.02 wt% to 30 wt% based on the total weight of the adhesive layer (adhesion layer contains indicator component in the amount of 1-10 wt % based on 100 wt % of the adhesion layer [0044]).
Regarding claim 5, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the adhesive component comprises at least any one selected from the group consisting of an acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound (acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound [0038]). 
Regarding claim 6, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the acryl-based adhesive compound comprises at least any one of a) a (meth) acrylate-based resin; b) a homopolymer or a copolymer comprising an acrylic acid ester-based monomer derived unit; and c) a copolymer comprising at least one selected from the acrylic acid ester-based monomer derived unit, an acrylic acid monomer derived unit, an acrylic acid 2-hydroxy ethyl monomer derived unit, and a vinyl acetate monomer derived unit ((meth)acrylate-based resin, copolymer of the acrylic acid ester based-monomer with another monomer [0039]).
Regarding claim 7, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer includes a material layer configured to transmit a change in color of the adhesive layer to an outside with the film layer interposed therebetween (polymer film layer is transparent or semitransparent so that the color change of the adhesion layer can be easily observed [0031]).
Regarding claim 8, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer includes a transparent material layer or a translucent material layer (polymer film layer is transparent or semitransparent [0031]).
	Regarding claim 9, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer comprises a polymer resin, and the polymer resin includes at least any one selected from the group consisting of a polyolefin-based polymer resin, an acryl-based polymer resin, a polycarbonate- based polymer resin, a vinyl-based polymer resin, an ABS resin, a polystyrene-based polymer resin, a polycarbonate-based polymer resin, tetrafluoroethylene, teflon, polybutylterephthalate, and polyethylene terephthalate ([0032]).

Regarding claim 11, Lee discloses a secondary battery (secondary battery [0052]-[0073], Fig. 2-3) comprising: 
an electrode assembly including a positive electrode, a separator, and a negative electrode (electrode assembly [0069]); 
a can having the electrode assembly embedded therein and including a crimping portion on the top thereof (can 200 [0053], Fig. 2 shows a crimping portion); and 
a washer mounted on the crimping portion (washer 500 [0056], Fig. 2), 
wherein the washer includes 
a film layer (polymer film layer 11 [0030], Fig. 1a-1b), and 
an adhesive layer on at least one surface of the film layer (adhesion layer 12 formed on one side of the film layer [0030], Fig. 1a-1b), 
wherein the adhesive layer includes an adhesive component and a fat-soluble indicator component (adhesion layer contains an adhesive component and an indicator component [0030], Fig. 1a-1b; indicator component which experiences color change upon contact with the electrolyte and is not limited to a specific component [0042], preferable to use methyl orange, methyl red, etc. as an indicator component which exhibits distinct reactivity for the electrolyte within the acidity range [0043]; some indicator components listed in paragraphs [0042]-[0043] such as methyl red are fat/organic-soluble).
Regarding claim 12, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the washer is fixed on the crimping portion in an adhesive manner or a mechanical coupling manner (adhesion layer serves to fix the washer by bonding the washer to an upper cap or a cap plate [0037]). 
Regarding claim 15, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the adhesive layer includes the indicator component in an amount of 0.02 wt% to 30 wt% based on the total weight of the adhesive layer (adhesion layer contains indicator component in the amount of 1-10 wt % based on 100 wt % of the adhesion layer [0044]).
Regarding claim 16, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the adhesive component comprises at least any one selected from the group consisting of an acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound (acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound [0038]). 
Regarding claim 17, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the acryl-based adhesive compound comprises at least any one of a) a (meth) acrylate-based resin; b) a homopolymer or a copolymer comprising an acrylic acid ester-based monomer derived unit; and c) a copolymer comprising at least one selected from the acrylic acid ester-based monomer derived unit, an acrylic acid monomer derived unit, an acryilc acid 2-hydroxy ethyl monomer derived unit, and a vinyl acetate monomer derived unit ((meth)acrylate-based resin, copolymer of the acrylic acid ester based-monomer with another monomer [0039]).
Regarding claim 18, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer includes a material layer configured to transmit a change in color of the adhesive layer to an outside with the film layer interposed therebetween (polymer film layer is transparent or semitransparent so that the color change of the adhesion layer can be easily observed [0031]).
Regarding claim 19, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer includes a transparent material layer or a translucent material layer (polymer film layer is transparent or semitransparent [0031]).
	Regarding claim 20, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the film layer comprises a polymer resin, and the polymer resin includes at least any one selected from the group consisting of a polyolefin-based polymer resin, an acryl-based polymer resin, a polycarbonate- based polymer resin, a vinyl-based polymer resin, an ABS resin, a polystyrene-based polymer resin, a polycarbonate-based polymer resin, tetrafluoroethylene, teflon, polybutylterephthalate, and polyethylene terephthalate ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/167602 A1, refer to English equivalent US 2018/0053974 A1), as applied to claims 1, 4-9, 11-12, 15-20 above.
Regarding claim 2, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the color of the indicator component is configured to change in an acidic region of pH 4.0 or less (electrolyte weakly acidic at pH 3.0-4.5 and therefore preferable to use an indicator component which exhibits distinct reactivity for the electrolyte within the acidity range [0043]).  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Regarding claim 13, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the color of the indicator component is configured to change in an acidic region of pH 4.0 or less (electrolyte weakly acidic at pH 3.0-4.5 and therefore preferable to use an indicator component which exhibits distinct reactivity for the electrolyte within the acidity range [0043]).  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/167602 A1, refer to English equivalent US 2018/0053974 A1), as applied to claims 1, 4-9, 11-12, 15-20 above, in view of Valentine et al. (US 5,132,176).
Regarding claim 3, Lee discloses all of the claim limitations as set forth above.  However, Lee does not disclose the indicator component includes at least any one of p-dimethylaminoazobenzene, tropeolin OO, crystal violet, celliton fast violet 6B, and pentamethoxy red.
Valentine discloses an indicating device including an acid concentration sensitive dye which exhibits a change in color in accordance with the acid concentration of the electrolyte (Title, Abstract), wherein the pH sensitive dye includes crystal violet (C5/L49-66).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Regarding claim 14, Lee discloses all of the claim limitations as set forth above.  However, Lee does not disclose the indicator component includes at least any one of p-dimethylaminoazobenzene, tropeolin OO, crystal violet, celliton fast violet 6B, and pentamethoxy red.
Valentine discloses an indicating device including an acid concentration sensitive dye which exhibits a change in color in accordance with the acid concentration of the electrolyte (Title, Abstract), wherein the pH sensitive dye includes crystal violet (C5/L49-66).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/167602 A1, refer to English equivalent US 2018/0053974 A1), as applied to claims 1, 4-9, 11-12, 15-20 above, in view of Kim (WO 2017/209366 A1).
Regarding claim 10, Lee discloses a method for manufacturing a washer for a secondary battery (Title, Abstract), the method comprising: 
applying the composition for an adhesive layer on a base film (adhesion layer formed on one side of the polymer film layer [0037]); and 
drying the base film having the adhesive later applied thereon (adhesive and indicator coated and then dried [0076]; method includes a subsequent drying step), 
wherein the indicator component is fat-soluble (indicator component which experiences color change upon contact with the electrolyte and is not limited to a specific component [0042], preferable to use methyl orange, methyl red, etc. as an indicator component which exhibits distinct reactivity for the electrolyte within the acidity range [0043]; some indicator components listed in paragraphs [0042]-[0043] such as methyl red are fat/organic-soluble).
	However, Lee does not disclose preparing an adhesive solution including an adhesive component and a first organic solvent; 
preparing an indicator solution including an indicator component and a second organic solvent; 
preparing a composition for an adhesive layer by mixing the adhesive solution and the indicator solution.
Kim discloses an adhesive tape comprising sensor composition for detecting acid or base leaks (Title, Abstract), wherein the sensor composition may be prepared by first separately preparing a first composition and a second composition and then mixing the first composition and second composition ([79]), the first composition comprising a pH indicator and an organic solvent and the second composition comprising an adhesive and organic solvent ([30], [45], [50]-[51]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,497,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,497,992 B2 discloses instant claims 1-2, 4-9, 11-13, 15-20, with claim 7 of U.S. Patent No. 10,497,992 B2 including a fat-soluble indicator component such as methyl red.

Claim 3, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,497,992 B2 in view of Valentine et al. (US 5,132,176). 
Claims 1-10 of U.S. Patent No. 10,497,992 B2 discloses instant claims 1-2, 4-9, 11-13, 15-20 but does not disclose instant claims 3, 14 disclosing the indicator component includes at least any one of p-dimethylaminoazobenzene, tropeolin OO, crystal violet, celliton fast violet 6B, and pentamethoxy red.
Valentine discloses an indicating device including an acid concentration sensitive dye which exhibits a change in color in accordance with the acid concentration of the electrolyte (Title, Abstract), wherein the pH sensitive dye includes crystal violet (C5/L49-66).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/12/2022